UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission file number 1-9924 Citigroup Inc. (Exact name of registrant as specified in its charter) Delaware 52-1568099 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 399 Park Avenue, New York, NY (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (212) 559-1000 Securities registered pursuant to Section 12(b) of the Act: See Exhibit 99.01 Securities registered pursuant to Section 12(g) of the Act: none Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.oYes X No Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.oYes X No Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.XYes o No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).XYes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. X Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYes X No The aggregate market value of Citigroup Inc. common stock held by non-affiliates of Citigroup Inc. on June 30, 2010 was approximately $108.8 billion. Number of shares of common stock outstanding on January 31, 2011: 29,056,025,228 Documents Incorporated by Reference: Portions of the Registrant’s Proxy Statement for the annual meeting of stockholders scheduled to be held on April 21, 2011, are incorporated by reference in this Form 10-K in response to Items 10, 11, 12, 13 and 14 of Part III. 1 10-K CROSS-REFERENCE INDEX This Annual Report on Form 10-K incorporates the requirements of the accounting profession and the Securities and Exchange Commission. Form 10-K Item Number Page Part I 1. Business 4-33, 37, 114-121, 124-125, 162, 281-282 1A. Risk Factors 51-60 1B. Unresolved Staff Comments Not Applicable 2. Properties 282-283 3. Legal Proceedings 263-268 4. (Removed and Reserved) — Part II 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 40, 169, 279, 283-284, 286 6. Selected Financial Data 8-9 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4-50, 61-113 7A. Quantitative and Qualitative Disclosures About Market Risk 61-113, 163-164, 183-208, 211-255 8. Financial Statements and Supplementary Data 131-280 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Not Applicable 9A. Controls and Procedures 122-123 9B. Other Information Not Applicable Part III Directors, Executive Officers and Corporate Governance 285-286, 288* Executive Compensation ** Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters *** Certain Relationships and Related Transactions, and Director Independence **** Principal Accounting Fees and Services ***** Part IV Exhibits and Financial Statement Schedules * For additional information regarding Citigroup’s Directors, see “Corporate Governance,” “Proposal 1: Election of Directors” and “Section 16(a) Beneficial Ownership Reporting Compliance” in the definitive Proxy Statement for Citigroup’s Annual Meeting of Stockholders scheduled to be held on April 21, 2011, to be filed with the SEC (the Proxy Statement), incorporated herein by reference. ** See “Executive Compensation—Compensation Discussion and Analysis,” “—2010 Summary Compensation Table” and “—The Personnel and Compensation Committee Report”in the Proxy Statement, incorporated herein by reference. *** See “About the Annual Meeting,” “Stock Ownership” and “Proposal 3: Approval of Amendment tothe Citigroup 2009 Stock Incentive Plan” in the Proxy Statement, incorporated herein by reference. **** See “Corporate Governance—Director Independence,” “—Certain Transactions and Relationships, Compensation Committee Interlocks and Insider Participation,” “—Indebtedness,” “Proposal 1: Election of Directors” and “Executive Compensation” in the Proxy Statement, incorporated herein by reference. ***** See “Proposal 2: Ratification of Selection of Independent Registered Public Accounting Firm” in the Proxy Statement, incorporated herein by reference. 2 CITIGROUP’S 2-K OVERVIEW 4 CITIGROUP SEGMENTS AND REGIONS 5 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 6 EXECUTIVE SUMMARY 6 RESULTS OF OPERATIONS 8 FIVE-YEAR SUMMARY OF SELECTED FINANCIAL DATA 8 SEGMENT, BUSINESS AND PRODUCT— INCOME (LOSS) AND REVENUES 10 CITICORP 12 Regional Consumer Banking 13 North America Regional Consumer Banking 14 EMEA Regional Consumer Banking 16 Latin America Regional Consumer Banking 18 Asia Regional Consumer Banking 20 Institutional Clients Group 22 Securities and Banking 23 Transaction Services 25 CITI HOLDINGS 26 Brokerage and Asset Management 27 Local Consumer Lending 28 Special Asset Pool 30 CORPORATE/OTHER 33 BALANCE SHEET REVIEW 34 Segment Balance Sheet at December 31, 2010 37 CAPITAL RESOURCES AND LIQUIDITY 38 Capital Resources 38 Funding and Liquidity 44 CONTRACTUAL OBLIGATIONS 50 RISK FACTORS 51 MANAGING GLOBAL RISK 61 Risk Management—Overview 61 Risk Aggregation and Stress Testing 62 Risk Capital 62 Credit Risk 63 Loan and Credit Overview 63 Loans Outstanding 64 Details of Credit Loss Experience 66 Impaired Loans, Non-Accrual Loans and Assets, and Renegotiated Loans 68 U.S. Consumer Mortgage Lending 72 North America Cards 79 Consumer Loan Details 83 Consumer Loan Modification Programs 85 Consumer Mortgage Representations and Warranties 90 Securities and Banking-Sponsored Private Label Residential Mortgage Securitizations 93 Corporate Loan Details 94 Exposure to Commercial Real Estate 96 Market Risk 97 Operational Risk Country and Cross-Border Risk Management Process; Sovereign Exposure DERIVATIVES SIGNIFICANT ACCOUNTING POLICIES AND SIGNIFICANT ESTIMATES DISCLOSURE CONTROLS AND PROCEDURES MANAGEMENT’S ANNUAL REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING FORWARD-LOOKING STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM—INTERNAL CONTROL OVER FINANCIAL REPORTING REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM— CONSOLIDATED FINANCIAL STATEMENTS FINANCIAL STATEMENTS AND NOTES TABLE OF CONTENTS CONSOLIDATED FINANCIAL STATEMENTS NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FINANCIAL DATA SUPPLEMENT (Unaudited) Ratios Average Deposit Liabilities in Offices Outside the U.S. Maturity Profile of Time Deposits ($100,000 or more) in U.S. Offices SUPERVISION AND REGULATION CUSTOMERS COMPETITION PROPERTIES LEGAL PROCEEDINGS UNREGISTERED SALES OF EQUITY; PURCHASES OF EQUITY SECURITIES; DIVIDENDS PERFORMANCE GRAPH CORPORATE INFORMATION Citigroup Executive Officers CITIGROUP BOARD OF DIRECTORS 3 OVERVIEW Introduction Citigroup’s history dates back to the founding of Citibank in 1812. Citigroup’s original corporate predecessor was incorporated in 1988 under the laws of the State of Delaware. Following a series of transactions over a number of years, Citigroup Inc. was formed in 1998 upon the merger of Citicorp and Travelers Group Inc. Citigroup is a global diversified financial services holding company whose businesses provide consumers, corporations, governments and institutions with a broad range of financial products and services. Citi has approximately 200 million customer accounts and does business in more than 160 countries and jurisdictions. Citigroup currently operates, for management reporting purposes, via two primary business segments: Citicorp, consisting of Citi’s Regional Consumer Banking businesses and Institutional Clients Group; and Citi Holdings, consisting of Citi’s Brokerage and Asset Management and Local Consumer Lending businesses, and a Special Asset Pool. There is also a third segment, Corporate/Other. For a further description of the business segments and the products and services they provide, see “Citigroup Segments” below, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and Note4 to the Consolidated Financial Statements. Throughout this report, “Citigroup”, “Citi” and “the Company” refer to Citigroup Inc. and its consolidated subsidiaries. Additional information about Citigroup is available on the company’s Web site at www.citigroup.com. Citigroup’s recent annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, as well as its other filings with the SEC are available free of charge through the company’s Web site by clicking on the “Investors” page and selecting “All SEC Filings.” The SEC’s Web site also contains periodic and current reports, proxy and information statements, and other information regarding Citi at www.sec.gov. Within this Form 10-K, please refer to the tables of contents on pages 3 and 129 for page references to Management’s Discussion and Analysis of Financial Condition and Results of Operations and Notes to Consolidated Financial Statements, respectively. At December 31, 2010, Citi had approximately 260,000 full-time employeescompared toapproximately 265,300 full-time employees at December 31, 2009. Please see “Risk Factors” below for a discussion of certain risks and uncertainties that could materially impact
